DETAILED ACTION
This communication is in response to the amendment/remarks filed 16 August 2021.
Claims 1, 12, and 17 have been amended.
Claims 1-20 are currently pending.  
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 112, Applicant argues that the amended features directed to “media content corresponding to programming” are consistent with the Examiner’s interpretation of the support included in the filed application, as indicated at pages 3-4 of the Office Action. Remarks at 10. These amendments confirm Examiner’s interpretation of the claim language (see OA 5/19/2021 at item 11). Item 11 of said OA is dedicated to determining the correct interpretation of the claim language utilizing the previously filed remarks. However, as indicated in items 12 and 13 of said OA, the limitations, interpreted in this manner, are not supported in the specification. The § 112 rejections remain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Independent claims 1, 12, and 17 recite “the second client device identifies media content corresponding to programming according to the media content comprising a predesignated timeslot for an advertisement based on a duration of the predesignated timeslot matching a run-time of the first advertisement” (or the like). Examiner does not find support for this limitation in the application as originally filed. 
The specification supports identifying advertisements that match a timeslot within programming such as a television show (see [0036] and [0037] of the specification), but does not support what is claimed (i.e., identifying programming that has a timeslot that matches an advertisement). 
Not found in the art, and why the § 103 rejections are withdrawn, is identifying programming (e.g., television show) based on a known timeslot length and a known advertisement length. Generally, a user is free to select their own programming unless there is a randomization feature or content suggestion 
The dependent claims are rejected due to their dependence upon a rejected claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688